Title: To Alexander Hamilton from Aaron Ogden, 2 August 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town Aug: 2d. 1799
          
          I have the honor to send you, the enclosed list of recruits, whom I am desirous of mustering, under your permission—The young lads are of that description, which promise in a very little time to make the best of soldiers—The two, who are proposed for musicians, you will doubtless consider, as of better age, than that of eighteen for every purpose of instruction and use—it is impossible to enlist a sufficiency of such as are Musicians already.
          I have the honor to be with all possible respect, your mo. obt. servt.
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        